                Case 19-50180-CSS            Doc 112      Filed 02/05/20       Page 1 of 15



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

IN RE:                              )                       Chapter 11
                                    )                       Case No. 18-12378 (CSS)
WELDED CONSTRUCTION, L.P.,          )
et al.,1                            )                       Jointly Administered
                                    )
                  Debtors.          )
___________________________________ )
WELDED CONSTRUCTION, L.P. and, )
WELDED CONSTRUCTION                 )
MICHIGAN, LLC                       )
                  Plaintiffs,       )
         v.                         )                       Adv. Pro. No.: 19-50180 (CSS)
                                    )
PRIME NDT SERVICES, INC.,           )
                                    )
                  Defendants.       )                       Related Adv. Docket No.: 85
                                    )
___________________________________ )

                                      MEMORANDUM ORDER

          Upon consideration of Defendant, Prime NDT Services, Inc.’s Motion for Partial

Summary Judgment on the Issues of Breach of Warranty and Consequential Damages, filed on

January 7, 2020 (Adv. D.I. 85) (the “Motion”) and the opposition thereto (Adv. D.I. 95)

(the “Opposition”),2 in which Defendant3 seeks summary judgment on (i) the

Subcontract’s limitation on consequential damages and (ii) the breach of warranty claim;




1The debtors in these chapter 11 cases are: Welded Construction, L.P. and Welded Construction Michigan,
LLC (collectively, the “Debtors”).
2   A reply brief was not filed pursuant to the Fourth Amended Agreed Scheduling Order (Adv. D.I. 72), ¶ 9.
3   Capitalized words not defined herein shall have the meaning ascribed to them infra.
                 Case 19-50180-CSS             Doc 112        Filed 02/05/20         Page 2 of 15




and the Court having scheduled a trial in this adversary action for February 18-21, 2020

(the “Trial”); and after due deliberation and sufficient cause appearing therefor,

          IT IS HEREBY ORDERED that:

          1.       The Motion is GRANTED, in part, and DENIED, in part, as set forth herein.

                                           Jurisdiction and Venue

          2.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334. Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409. This is a

core proceeding pursuant to 28 U.S.C. § 157(b)(2).

                                             Standard of Review

          3.       “The court shall grant summary judgment if the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.”4 Where the record taken as a whole could not lead a rational trier of fact

to find for the summary judgment nonmovant, there is no genuine issue for trial.5 In

deliberating, courts must believe the non-movant’s evidence and draw all reasonable

inferences in its favor.6




4   Fed. R. Civ. P. 56.
5   Ricci v. DeStefano, 129 S.Ct. 2658, 557 U.S. 557, 586, 174 L.Ed.2d 490 (2009).
6   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255, 106 S. Ct. 2505, 2513, 91 L.Ed. 2d 202 (1986).


                                                          2
                     Case 19-50180-CSS      Doc 112      Filed 02/05/20   Page 3 of 15




                                          Factual Background

A. Procedural History

           4.         This adversary action was commenced by Welded Construction, L.P.

(“Welded” or the “Plaintiff”) on March 27, 2019, against Prime NDT Services, Inc.

(“Prime” or the “Defendant”).7 Prime answered the complaint.8 Pursuant to the Fourth

Amended Agreed Scheduling Order,9 Prime filed its motion for partial summary judgment

on January 7, 2020.10 The underlying dispute is scheduled for trial on February 18-21,

2020.

B. General Background

           5.         The Plaintiff asserts causes of action against Prime arising from a breach of

a subcontract (the “Subcontract”) related to the construction of the Mariner East 2

Pipeline (the “Project”). Mariner East 2 is a pipeline project owned by Sunoco Marketing

Partners & Terminals L.P. and Sunoco Pipeline L.P. (collectively, “Sunoco”) designed to

build new pipeline capacity from Ohio through West Virginia and Pennsylvania to

transport natural gas liquids (“NGLs”) to Sunoco’s Marcus Hook Industrial Complex.

           6.         To construct the pipeline, Welded’s crews, and those of its various

subcontractors, cleared the right of way, dug trenches, strung pipe along rocky and

unpredictable terrain, welded such pipes together, tested each weld, and, once all parties



7    Adv. D.I. 1.
8    Adv. D.I. 39.
9    Adv. D.I. 72.
10   Adv. D.I. 85 and 88. Welded responded to the Motion. Adv. D.I. 92.


                                                     3
                 Case 19-50180-CSS              Doc 112         Filed 02/05/20   Page 4 of 15




were satisfied of the quality and safety of each weld, backfilled the pipe and restored the

right of way. Due to the linear progression of work on the pipeline, timing was critical.11

Any backup or delay could create a domino effect, causing significant delays in the

ultimate completion of the Project. Welded and Sunoco agreed on, and required their

Subcontractors to abide by, various safety procedures.12

          7.       Pursuant to the Subcontract, Prime was to perform 100% of the non-

destructive examination (“NDE”) x-ray inspection of the welds on the “P1” and “P5”

spreads of the pipeline. Prime performed its NDE work by following Welded down the

pipeline as it performed its 2 welds, and a Prime technician would take x-rays of the

welds to determine whether the weld contained imperfections.

          8.       More specifically, Prime agreed to provide the following (the “Work”):

                   Furnish all project; union labor; materials; tools; supplies;
                   equipment; transportation (other than stipulated in this
                   article); supervision; technical, professional and other
                   services; and shall perform all operations necessary and
                   required to satisfactorily perform the following:

                            • Subcontractor will provide all labor, equipment and
                            material for 100% NDE inspection of welds in
                            accordance with API Standard 1104, latest edition and
                            approved by DOT Part 195.

                            • Subcontractor is responsible for storage of all records.
                            Records are to be turned over to Contractor at the end
                            of the project.

                            • Subcontractor shall maintain a record of each weld in
                            the form of a weld log which is to be submitted to


11   Subcontract at Exh. G, § 3.0 Time is of the Essence.
12   Subcontract, Exh H.


                                                            4
               Case 19-50180-CSS        Doc 112      Filed 02/05/20   Page 5 of 15



                        Welded weekly as often as determined by the Spread
                        Project Manager.

                        • Subcontractor will complete a daily report to be
                        submitted to Welded Project Manager by noon of the
                        next business day for the previous business day’s
                        work.

                        • Subcontractor shall submit all employee licenses and
                        qualifications prior to the start of the Work.

                        • Subcontractor shall provide a written project specific
                        procedure prior to the start of any work.

                        • Subcontractor will comply with all client
                        specifications, standards, safety, and environmental
                        project requirements that pertain to NDE activities as
                        set forth herein by form of exhibits.13

         9.      Additionally, Prime represented that Work should be performed:

                 (1) with due diligence and in a safe, workmanlike, and
                 competent manner, in accordance with sound construction
                 practices and standards and Company approved practices
                 and standards;

                 (2) in compliance with all applicable laws, codes, regulations
                 or other standards applied by any governmental entity
                 having jurisdiction over the Work and shall secure, at its
                 expense, all necessary permits and licenses, including but not
                 limited to applicable state subcontractor licenses, for the
                 performance and completion of the Work, including but not
                 limited to the operation, hauling and transportation of all
                 materials and/or equipment needed, used or supplied in and
                 for the Work . . .

                 (3) in accordance with all applicable manufacturer’s
                 requirements;

                 (4) in accordance with all applicable standards and codes; and




13   Subcontract at pp. 1-2 (Sec. A WORK TO BE PERFORMED) (“Work”).


                                                 5
                 Case 19-50180-CSS            Doc 112          Filed 02/05/20   Page 6 of 15



                   (5) in accordance with the provisions of this [Sub]Contract.14

          10.      Prime supplied teams comprised of a technician and an assistant who

performed NDE in pickup trucks outfitted with mobile radiograph labs.                              Prime’s

technicians were supposed to take three images of each weld, review and interpret each

image, and submit a report to Welded and Sunoco assessing the quality of each weld.

Once Welded obtained confirmation through various types of testing that each weld was

of sufficient quality, Welded backfilled the trench and restored the right of way.

          11.      In late June 2018, Sunoco’s independent third-party auditor (the “Sunoco

Auditor”) identified irregularities in several of the images that one of Prime’s technicians,

Joshua Springer, had submitted.15 After the Sunoco Auditor and Prime’s Level III

technician, Robert Elliott, reviewed all of the radiographic films submitted by Mr.

Springer to Welded and Sunoco, they determined that Mr. Springer had submitted

fabricated images for seventy-three (73) individual welds over the span of nearly fifty

(50) miles16 (collectively, the “Sham Radiograph Films”). Thus, Welded and Sunoco

could confirm the quality of the affected welds only by digging up portions of the

pipeline, which was, in some cases, fully restored, and re-imaging each of the affected

welds.17




14   Subcontract, Exh. G, § 20.0 Representations.
15 See Motion, Exh. 4 (Elliott Dep. Tr. at 30:17-31:21; 41:12-43:23); Opposition, Exh. B (Hawkins Dep. Tr. at
77:4-78:3).
16   Opposition Exh. A (Elliot Dep. Tr. at 42:25-44:11).
17   Opposition, Exh. C (Shumway Dep. Tr. at 178:20-178:23).


                                                           6
                 Case 19-50180-CSS            Doc 112       Filed 02/05/20   Page 7 of 15




          12.      The remedial work caused delays, diverted resources from other aspects of

the project, and required Welded to incur significant costs.18 Furthermore, Sunoco, citing,

in part, the NDT fiasco, terminated Welded from the Project.19                     These allegations

comprise Welded’s claim for consequential damages, which Prime claims are limited by

the language of the Subcontract.

C. Prime’s Corporate Structure

          13.      In early 2018, RAE Energy, Inc. acquired Prime, and its former

owner/president, Don Shumway, transitioned to the position of corporate Level III

Technician and Radiation Safety Officer.20 Scott Elliott, the then-Vice President, assumed

the role of President, and the then-operations manager, Tim Rapp, assumed the role of

Vice President.21          Prime’s management team comprises a handful of individuals,

primarily led by Prime’s current President, Mr. Elliott. According to him, Prime’s

management team does not abide by official titles.22 Mr. Elliott described in detail how

he and his colleague, Tim Rapp, worked as a core unit to manage the daily operations of

the company including supervising, scheduling, training, auditing, and managing

employees, bidding for projects, communicating with pipeline owners, general

contractors and their core management, including various project managers, and




18   See, e.g., Opposition, Exh. B (Hawkins Dep. Tr. at 95:1-96:14).
19   Opposition, Exh. B (Hawkins Dep. Tr. at 209:22-210:11).
20   Opposition, Exh. C (Shumway Dep. Tr. at 16:1 -16:9).
21   Opposition Exh. C (Shumway Dep. Tr. at Pages 26:1-27:13).
22   Opposition Exh. A (Elliot Dep. Tr. at Pages 18:12-19:11).


                                                        7
                 Case 19-50180-CSS          Doc 112       Filed 02/05/20      Page 8 of 15




addressing general project concerns.23                 Mr. Shumway testified that Mr. Elliott

coordinated all of Prime’s pipeline project field operations, including sales.24 He further

testified that Mr. Rapp administered contracts, coordinated crews, assigned technicians

to projects, bid for projects, administered billing, and managed field crews.25

                D. The Subcontract Provisions

          14.      Exhibit G to the Subcontract is labelled GENERAL TERMS AND

CONDITIONS. It contains the following provision limiting the recovery of consequential

damages:

                   15.0 Consequential Damages
                   NOTWITHSTANDING ANYTHING TO THE CONTRARY
                   IN THIS AGREEMENT, BUT SUBJECT TO THE EXPRESS
                   EXCEPTION DESCRIBED AT THE END OF THIS CLAUSE,
                   NEITHER PARTY HERETO NOR ANY OF THEIR
                   RESPECTIVE PERSONNEL SHALL BE LIABLE FOR
                   INDIRECT,   SPECIAL,   INCIDENTAL,   PUNITIVE,
                   CONSEQUENTIAL,     OR   EXEMPLARY   DAMAGES,
                   INCLUDING LOSS OF PROFITS OR REVENUE, LOSS OF
                   USE, COST OF CAPITAL, DOWN TIME COSTS, LOSS OF
                   OPPORTUNITY, LOSS OF GOODWILL, AND/OR CLAIMS
                   OF CUSTOMERS OF THE OTHER PARTY FOR SUCH
                   DAMAGES AND HEREBY WAIVE ANY RIGHT TO THE
                   SAME; AND EACH PARTY HEREBY RELEASES THE
                   OTHER PARTY AND THEIR RESPECTIVE PERSONNEL
                   FROM LIABILITY TO THE OTHER FOR SUCH DAMAGE.
                   SUBCONTRACTOR AGREES, HOWEVER, TO INDEMNIFY
                   CONTRACTOR AND COMPANY FOR CONSEQUENTIAL
                   DAMAGES, SUCH AS LOSS OF USE AND LOSS OF



23 Opposition Exh. A (Elliot Dep. Tr., at Pages 18:12-19:11; 21:13-22:2; 32:23- 33:8; 44:13-49:22; 66:6- 67:2;
69:17-70:23; 76:25-78:5; 97:13- 97:25; 98:9-100:5; 106:5-107:5; 136:17-140:5; 140:6-143:12; 144:21-149:6).
24   Opposition Exh. C (Shumway Dep. Tr. at 29:20-30:12; 31:6-31:15).
25   Opposition Exh. C (Shumway Dep. Tr. at 32:12-32:19; 33:5-35:5).


                                                      8
                 Case 19-50180-CSS           Doc 112      Filed 02/05/20      Page 9 of 15



                  REVENUE, TO THE EXTENT THEY ARE CAUSED BY THE
                  GROSS NEGLIGENCE AND WILLFUL MISCONDUCT OF
                  SUBCONTRACTOR’S PROJECT MANAGER, PROJECT
                  ENGINEERING      MANAGER,        CONSTRUCTION
                  MANAGER,      AND      SUPERINTENDENT     FOR
                  SUBCONTRACTOR, WHILE WORKING ON THE
                  PROJECT. GROSS NEGLIGENCE AND WILLFUL
                  MISCONDUCT     SHALL   BE   DEFINED   AS  THE
                  INTENTIONAL FAILURE TO PERFORM A MANIFEST
                  DUTY    IN   RECKLESS    DISREGARD   OF   THE
                  CONSEQUENCES AS AFFECTING THE LIFE OR
                  PROPERTY OF ANOTHER.26

          15.     The parties do not dispute that Prime’s indemnity obligation under the

Consequential Damages Provision is limited to damages caused by the gross negligence

and willful misconduct of Prime’s project manager, project engineering manager,

construction manager or superintendent (each a “Manager Role” and, together, the

“Manager Roles”).

                                                 Analysis

A. Consequential Damages Provision

          16.     Prime asserts that it did not employ a project manager, project engineering

manager, construction manager, or superintendent on the Project. Prime alleges that it

sourced crews of x-ray technicians and helpers that followed the direction of Welded’s

personnel. Prime further asserts that any wrongful conduct on Prime’s behalf that

extended beyond the one technician, that such conduct did not rise to the level of gross

negligence because Prime lacked knowledge of the technician’s wrongful acts.




26   Subcontract at Exh. G §15.0 Consequential Damages (hereinafter, the “Consequential Damages Provision”).


                                                      9
                Case 19-50180-CSS           Doc 112       Filed 02/05/20      Page 10 of 15




          17.     Prime asserts that words such as “project managers, project engineering

managers, construction managers, and superintendents” are terms commonly used in the

construction industry and are defined in secondary sources. Prime asserts that these

Manager Roles are supervisory construction professionals who exercise supervisory

oversight over a project.27 Prime asserts that it “did not oversee its technicians[‘] work.”

Prime further asserts that it never sent someone in a Manager Role to the Project. Prime

further asserts that if the Subcontract is ambiguous, it should be construed against the

drafter (in this case, Welded and Sunoco) if Prime’s interpretation is reasonable.28

          18.     The Subcontract contains a choice of law provision providing that

Pennsylvania substantive law govern its interpretation.29

          19.     The Manager Roles are not defined in the Subcontract. However, pursuant

to Pennsylvania law, such terms should be given their natural meaning.30 As stated by

Welded in its Opposition:

                  The term, “project manager” is defined in Black’s Law
                  Dictionary as one “who sketches out the functioning, along
                  with organization of relevant resources required to
                  accomplish a project.” BLACK’S LAW DICTIONARY (2d ed.
                  1910). “Superintendent” is defined in Black’s Law Dictionary
                  as “[a] person with the power to direct activities; a manager.”
                  BLACK’S LAW DICTIONARY (11th ed. 2019).31



27   See Motion at ¶¶ 30-31.
28   See Motion at ¶ 33.
29   Subcontract at Exh. G, §10 Applicable Law.
30 Bohler-Uddeholm Am., Inc. v. Ellwood Grp., Inc., 247 F.3d 79, 94 (3d Cir. 2001) (quoting Duquesne Light Co.
v. Westinghouse Elec. Corp., 66 F.3d 604, 614 (3d Cir. 1995) (further citations omitted)).
31   Opposition at p. 11.


                                                     10
              Case 19-50180-CSS             Doc 112        Filed 02/05/20      Page 11 of 15




        20.      The Court does not find the Subcontract ambiguous. This Court is in

agreement with Judge Gross’ legal analysis:

                 In contract interpretation, “the language is to be given its
                 plain and ordinary meaning.” Mesabi Metallics Co. LLC v.
                 Cleveland-Cliffs Inc. (In re Essar Steel Minnesota LLC), 590 B.R.
                 109, 117 (Bankr. D. Del. 2018) (citation omitted). A court
                 should interpret the contract “in a manner that accords the
                 words their fair and reasonable meaning and achieves a
                 practical interpretation of the expressions of the parties.”
                 Solus Alt. Asset Mgmt. LP v. Delphi Auto PLC (In re DPH
                 Holdings Corp.), 553 B.R. 20, 27 (Bankr. S.D.N.Y. 2016). While
                 a contract’s plain meaning should be the point of departure,
                 “a contract should not be interpreted to produce a result that
                 is absurd, commercially unreasonable or contrary to the
                 reasonable expectations of the parties.” Id. (citation omitted).
                 “[A] contract should not be construed [to] disregard[ ]
                 common sense in favor of formalistic literalism that defies
                 logic.” Id. (internal quotations omitted) (citation omitted). If
                 the contract is unambiguous, the plain meaning carries.32

The Court finds that the Subcontract’s failure to define the Manager Roles does not make

the Subcontract ambiguous and that such terms can be defined by their “natural

meaning” as required by Pennsylvania law.

        21.      As set forth in detail above (and in even more detail in the Opposition) Mr.

Elliott and Mr. Rapp coordinated and directed Prime’s work on the Project, including

interfacing with Sunoco and Welded, dispatching technicians, procuring equipment, and

managing employee issues, among other things.33




32Welded Constr., L.P. v. Prime NDT Services, Inc. (In re Welded Constr., L.P.), 605 B.R. 35, 40 (Bankr. D. Del.
2019).
33See, e.g., Opposition at Exh A. (Elliott Dep. Tr. at 69:17-70:23; 106:5 to 107:5); Opposition at Exh. D (Rapp
Dep. Tr. at 45:23-46:16; 77:25-79:25).


                                                      11
                 Case 19-50180-CSS             Doc 112     Filed 02/05/20   Page 12 of 15




           22.      As stated by Judge Gross in review of Prime’s limited motion to dismiss:34

                    Prime’s interpretation of the Subcontract, while convenient, is
                    misplaced for two reasons. First, Prime’s reading of the
                    consequential damages provision shirks commercial
                    practicality. . . . The Subcontract bars nearly all consequential
                    damages.      A narrow exception exists.           Consequential
                    damages are recoverable if such damages were caused by the
                    gross negligence and willful misconduct of Prime’s project
                    manager, project engineering manager, construction manager
                    or a superintendent for subcontractor.35

           23.      Here, Prime’s interpretation also ignores the practical interpretation of the

contract, including all of the work being performed by Mr. Elliot and Mr. Rapp, including

planning, controlling and reporting the Project. Furthermore, Prime’s interpretation

ignores that supervisory role Prime was obligated to perform under the Subcontract.36

Limiting Prime’s role to just the technician at the Project site would be too simple of a

view of Prime’s corporate structure and involvement.                        The record submitted in

connection with the Motion is replete with examples of oversight, supervision, and

training. Furthermore, the Subcontract also requires that Prime supervise and comply

with various standards.               As a result, the Court cannot limit its view of Prime’s

performance under the Subcontract to just Mr. Springer’s actions.

           24.      Prime’s interpretation does not give meaning to all the terms of the

Subcontract, including those obligating Prime to supervise its employees and the




34   Adv. D.I. 7.
35   In re Welded Constr., L.P., 605 B.R. at 40–41.
36   See Subcontract, Art A (WORK TO BE PERFORMED) at p. 1-2.


                                                      12
                  Case 19-50180-CSS         Doc 112        Filed 02/05/20   Page 13 of 15




provisions requiring the work to performed in compliance with applicable standards and

codes.37         Prime’s interpretation of the Consequential Damages Provisions is overly

simplistic and does not provide a commercially reasonable interpretation of the

Subcontract. At the very least, there are genuine issues of material fact regarding the

commercial reasonableness of Prime’s supervision of its employees and technicians. As

such, summary judgement is not appropriate as to whether the Consequential Damages

Provision bars Welded’s claims based on whether Prime performed the work on the

Project with employees in Manager Roles.

           25.      Prime further asserts, that even if Prime’s employees could be construed as

a      project     manager,     project    engineering       manager,   construction   manager   or

superintendent, Welded can show no evidence that any such individual acted in a grossly

negligent or intentional manner.38

           26.      As noted above, under the Subcontract, gross negligence is defined as “the

intentional failure to perform a manifest duty in reckless disregard of the consequences

as affecting the life or property of another.”39 Courts have defined “gross negligence” as:

                    It an intentional failure to perform a manifest duty in reckless
                    disregard of the consequences as affecting the life or property
                    of another, and also implies a thoughtless disregard of the
                    consequences without the exertion of any effort to avoid
                    them. Stated conversely, a wrongdoer is guilty of gross
                    negligence or acts wantonly and willfully only when he



37   Id.
38   Motion at ¶ 34.
39   Subcontract at Exh. G (all capitalization removed).


                                                      13
                 Case 19-50180-CSS          Doc 112        Filed 02/05/20      Page 14 of 15



                  inflicts injury intentionally or is so utterly indifferent to the
                  rights of others that he acts as if such rights did not exist.”40

           27.    However, under the Subcontract, Prime was obligated to furnish all

“supervision,” “union labor” and “technical, professional and other services” and “shall

perform all operations necessary and required to satisfactorily perform” the work

proscribed in the Subcontract.41 In addition, Prime was obligated to “provide all labor,

equipment and materials for 100% NDE inspection of welds in accordance with API

Standard 1104, latest edition and approved by DOT Part 195.”42 Under Exhibit G, section

17 of the Subcontract, Prime agreed to be

                  solely responsible for conducting operations under this
                  subcontract to avoid risk of harm to the health and safety of
                  persons and property and for inspecting and monitoring all
                  equipment, materials and work practices used in the Work to
                  ensure compliance with [subcontractor’s] obligations under
                  this subcontract.43

There is a genuine issue of material fact as to whether Prime performed under the

Subcontract, including its duty to supervise its employees. The Court finds that the lack

of supervision and whether such inaction was grossly negligent and willful misconduct

is a question of fact for the Trial. As such, summary judgment is again inappropriate as

to whether Prime’s actions (or inactions) were grossly negligent or willful misconduct.




40 Durrell v. Parachutes Are Fun, Inc., No. C.A. 85C-AU-82, 1987 WL 18117, at *3 (Del. Super. Ct. Oct. 8, 1987)
(quoting Liscombe v. Potomac Edison Co., 303 Md. 619, 635, 495 A.2d 838, 846 (1985) (further citation omitted)).
41   Subcontract, Art. A at p. 1 (emphasis added).
42   Id.
43   Subcontract, Exh. G, § 17.0.


                                                      14
                Case 19-50180-CSS              Doc 112    Filed 02/05/20   Page 15 of 15




          28.     In sum, the Court finds the evidence submitted with the Motion and

Opposition sufficient to reserve the issue for Trial as to whether Prime’s Manger Roles

were intentional in failing to perform a manifest duty in reckless disregard of the

consequences as affecting the life or property of another. As a result, the Motion will be

denied as to whether consequential damages are barred by the Subcontract as there are

genuine issues of material fact as to whether Prime employed people in Manager Roles

and whether those in Manager Roles acted grossly negligent and with willful misconduct.

B. Warranty

          29.     The Complaint seeks damages under a breach of warranty provision of the

Subcontract.44 In its Opposition, Welded has decided not to proceed with its claims for

breach of warranty.45 As a result, the Court will grant the Motion as to Welded’s claim

for breach of warranty.

                                                 Conclusion

          30.     As set forth above, the Court hereby GRANTS the Motion, in part, and

DENIES the Motion, in part. The Plaintiff’s claims for consequential damages under the

Subcontract will proceed at Trial; however, the Plaintiff’s claims for breach of warranty

are hereby disallowed. IT IS SO ORDERED.
                                                           __________________________________
                                                           Christopher S. Sontchi
Date: February 5, 2020                                     Chief United States Bankruptcy Judge




44   Subcontract, Exh. G at § 16.0 Warranty.
45   Opposition at p. 19.


                                                     15
